Case 2:20-cv-00053-PLM-MV ECF No. 10 filed 07/22/20 PageID.34 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


ABRIELLE LONDO,

         Plaintiff,                      Case No. 2:20−cv−53

   v.                                    Hon. Paul L. Maloney

ENRIGHT FAMILY RESTAURANTS, et
al.,

         Defendants.
                                    /


                      NOTICE OF HEARING CANCELLATION


        The Rule 16 Conference set in this matter for August 11, 2020 is
hereby adjourned without date.    There will also be no need for a status
report filed on August 7, 2020.



                                    U.S. Magistrate Judge

Dated: July 22, 2020          By:    /s/ C. A. Moore
                                    Courtroom Deputy
